Citation Nr: 0500940	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-10 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant  


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from June 1972 to June 1975.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.    

In August 2003, the Board remanded this case to the Appeals 
Management Center (AMC) for development related to the 
Veterans Claims Assistance Act of 2000.  


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that, 
along with documented in-service injuries to the appellant's 
legs and left hip, the appellant also sustained an injury to 
his back that is related to his currently diagnosed low back 
disability.  


CONCLUSION OF LAW

Residuals of a low back injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.

Background

In December 1974, a five-ton truck ran over the appellant's 
legs.  Immediately afterward, he was medevaced to, and 
treated at, a local hospital.  Records show that the 
appellant sustained bruising to both legs, and a possible 
slight minimal displaced fracture from the pelvis through the 
left acetabulum.  Records also show that the appellant 
experienced slight discomfort in the left hip on passive 
range of motion (the appellant testified at his Travel Board 
hearing in February 2003 that the accident caused him nerve 
damage, soft-tissue damage, and a fractured left hip).  

The appellant's separation examination conducted in June 1975 
showed that the appellant's low back was clinically evaluated 
as normal.  

In November 1976, the appellant filed a service connection 
claim for disabilities related to his back, ankle, and hip.  
In March 1977, the RO denied this claim.  The appellant 
attempted to reopen this claim in August 2001.  In doing so, 
he limited his claim to service connection for residuals of a 
back injury.  Based on evidence submitted to support this 
attempt to reopen, the Board decided to reopen the 
appellant's service-connection claim in August 2003.    

The evidence submitted by the appellant included documents 
showing that the appellant underwent back surgery on two 
occasions, in December 1989 and in September 1990.  The 
appellant also submitted two medical opinions from his 
private physician Dr. K.  

In August 2001, Dr. K. stated that the appellant was 
completely disabled and incapable of any type of functional 
work as a result of his back disability and other problems 
related to his pulmonary system and heart.  In this opinion, 
Dr. K. stated that the appellant also has an underlying 
collagen vascular disease (Systemic, Lupus Erythromatosis) 
which may have relation to the tissue damage process the 
appellant experienced in his back.  In a November 2001 
letter, Dr. K. stated that the appellant's back disability is 
a direct result of the injury the appellant sustained while 
on active duty, and that current symptoms are consistent with 
the type of trauma he received from the truck accident.  

By contrast, a VA physician concluded differently in a 
February 2002 Compensation and Pension Examination.  After 
diagnosing the appellant with degenerative disc disease, 
lumbar spine, status post surgery for left sided 
radiculopathy with residual symptoms, moderately symptomatic, 
the physician concluded that the appellant's injuries were 
likely not caused by the in-service truck accident.  Rather, 
the VA physician pointed to an April 1989 slip-and-fall 
accident the appellant apparently had while working in a 
civilian job.  

Relevant Authority

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (a) (2004).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the appellant 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).




Analysis

The Board finds that the appellant has a present low back 
disability.  After careful analysis, the Board also finds 
that, on the questions of whether the appellant sustained a 
back injury on active duty and whether such a back injury 
relates to the present low back disability, there is an 
approximate balance of positive and negative evidence.    

On the one hand, there is evidence that supports the 
appellant's claim that along with documented in-service 
injuries to his legs and left hip, he also sustained an 
injury to his low back that is related to his currently 
diagnosed low back disorder.  The record shows that the 
veteran has consistently maintained over the years since 
November 1976, that he has experienced low back problems as 
the result of the in-service truck accident.  In Dr. K.'s 
opinion, Dr. K. reasoned that the appellant's current low 
back symptoms were consistent with the type of trauma the 
appellant sustained in the truck accident.  Thus, there is 
favorable medical evidence, supported by a rationale, that 
the appellant's current low back disorder was caused by an 
incident of service.  

On the other hand, there is unfavorable medical evidence, 
similarly supported by a rationale, that the appellant's 
current low back disorder was not caused by the in-service 
truck accident.  According to the February 2002 VA examiner, 
the appellant's current low back disorder is at least as 
likely as not related to his civilian work accident in April 
1989.  

Given that the evidence is in relative equipoise, the Board 
finds that this is an appropriate case in which to invoke 
VA's doctrine of reasonable doubt, and thereby grant the 
appellant the benefit of the doubt surrounding his service 
connection claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.





ORDER 

Entitlement to service connection for residuals of a back 
injury is granted.  



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


